Citation Nr: 0120975	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas that denied the veteran's claims of entitlement 
to service connection for a gynecological disorder, to 
include irregular menstrual disturbances, and an abnormal pap 
smear.  The veteran perfected a timely appeal of this 
determination.  In February 1998, the Board remanded this 
matter to the RO for further development.  However, as 
reflected below, it is again necessary to return this case to 
the RO in order to ensure that the veteran's right to due 
process is preserved.

In a November 2000 rating decision, the RO denied the 
veteran's claims of entitlement to compensation under 
38 U.S.C.A. 1151 for complications of laparoscopic 
cholestectomy, and entitlement to a temporary total 
disability evaluation for convalescence under 38 C.F.R. 
§ 4.30.  While the veteran was notified of these 
determinations during that same month, a notice of 
disagreement has not yet been filed with respect these 
adverse determinations.  See generally Grantham v. Brown, 114 
F.3d 1156, 157-58 (Fed. Cir. 1997).  Accordingly, these 
matters are not at the present time properly before the 
Board.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirements for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim, and expanded VA's duty to notify 
the veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA").

In addition, the new legislation also requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).

The essence of the contentions advanced in the present case 
is that the veteran currently suffers from a gynecological 
disorder, which was either incurred in or aggravated during 
service.

In this regard, the report of medical history, dated in June 
1992, indicates that the veteran has irregular menses (every 
60 days), which was considered not disabling by the examining 
physician.  The veteran's medical examination in June 1992, 
which was conducted for the purpose of enlistment into active 
military service, was normal, as was the veteran's pelvic-
vaginal examination.  The service medical records show that 
the veteran was seen on several occasions during service for 
gynecological problems, including an abnormal pap smear.  The 
veteran related several times, while in service, that she had 
a history of irregular menses and amenorrhea.  The service 
medical records also reflect that the veteran was pregnant 
while on active duty.  The veteran's medical examination in 
June 1994, which was conducted for the purpose of separation 
from active military service, indicates that a pelvic-vaginal 
examination was not performed, noting that the veteran's last 
pelvic examination was in February 1994, following 
childbirth.

A report of consultation, dated October 1995, indicates that 
the veteran had a history of menstruating only three to four 
times a year since menarche at age 13.  The provisional 
diagnosis was of infrequent menstrual cycles.  The results of 
a Pap smear taken in October 1995, revealed that the veteran 
had a few clusters of atypical cells suspicious for high-
grade dysplasia, and a colposcopy/biopsy was advised.  A 
subsequent Pap smear report, dated in December 1995, 
indicates that the veteran was found to have benign cellular 
changes, reactive cellular changes that were associated with 
inflammation (including typical repair), and acute 
inflammation.

Additional outpatient records, dated in January 1996, 
indicate that a recent Pap smear was within normal limits.  
The veteran was found to have yeast vaginitis, and the 
examiner proposed to rule out polycystic ovarian syndrome 
(PCOS).  The veteran was referred to a VA Endocrinology 
clinic in March 1996.  When the veteran was seen on an 
outpatient basis in August 1996, she was diagnosed with 
oligomenorrhea, and possible PCOS.  A December 1996 
outpatient treatment report indicates that the veteran was 
found to have PCOS.

A Pap smear report, dated in December 1996, reveals that the 
veteran's sample was satisfactory, but was limited by 
excessive cytolysis, benign cellular changes, and reactive 
cellular changes associated with inflammation, including 
typical repair.  A report of a transvaginal ultrasound taken 
in January 1997, indicates that findings were consistent with 
polycystic ovaries.

The veteran was seen on an outpatient treatment basis in 
March 1997, in the Houston VA Medical Center Endocrinology 
clinic.  That report indicated that the veteran was screened 
for androgen excess in December 1996, and found to have a 
testosterone value in the middle of normal range at .7.  The 
examiner indicated that a normal testosterone value made the 
diagnosis of an ovarian tumor or hyperthecosis unlikely.  
According to the examiner, the ovarian ultrasound showed 
polycystic ovaries.

Following a VA examination in February 1999, during which the 
examiner reviewed the claims file, the diagnostic impression 
regarding the veteran's irregular periods was that the 
veteran had probable PCOS.  The examiner opined that this 
condition had been present prior to her being in the 
military, and was certainly not military related.  The 
examiner explained that patients with PCOS basically have 
anovulation with irregular cycles, which can be both delayed 
and oligomenorrhea, as well as frequent or polymenorrhea.  
According to the examiner, the cause of PCOS is unknown, and 
that there may be a genetic basis, as well as in part 
familial.  The examiner reported that the veteran's pelvic 
examination was completely within normal limits, and that a 
Pap smear was taken.  Further, the diagnostic impression in 
regards to the veteran's cervical intraepithelial neoplasia 
(CIN), the examiner elaborated that the human papilloma virus 
that causes CIN is known to spontaneously regress, and can 
recur, and recommended that the veteran continue having Pap 
smears at least at one year intervals, since her prior Pap 
smears have been normal.  The examiner opined that he found 
it highly unlikely that the veteran had a high grade CIN 
lesion, because it is highly unlikely that a physician would 
merely observe a high grade CIN lesion; however, the 
regression rates for CIN are 80 percent regression for CIN-I 
or mild dysplasia, 40-50 percent regression with moderate 
dysplasia, and 20 percent regression with severe dysplasia.  
According to the examiner, he did not find any of the 
veteran's gynecological problems to be service related, and 
that the veteran's gynecological examination was normal.  
However, due to the fact that she does have anovulatory 
cycles (in the long term), the examiner recommended that the 
veteran would benefit from cycling of her menses with either 
cyclic Provera, or oral contraceptives.

The evidence clearly indicates that the veteran has a 
disability, namely, polycystic ovarian syndrome (PCOS).  
However, while the veteran does have a disability, there is 
simply no medical evidence of record indicating that this 
disability was incurred in service.  In the one medical 
opinion of record, dated February 1999, the examiner's 
impression was that the veteran probably had PCOS that had 
been present prior to her being in the military, and was 
certainly not military related.  The examiner further 
indicated that that he did not find any of the veteran's 
gynecological problems to be service related.

However, the veteran has also alleged that, even if her 
gynecological condition was considered to have pre-existed 
service, it was aggravated by service.  In this regard, the 
Board notes that, in the report of a VA examination dated 
February 1999, the examiner indicated that the veteran's PCOS 
pre-existed service, but the examiner offered no opinion as 
to the question of whether the veteran's pre-existing 
condition may have been aggravated by service.  As such, the 
Board is of the opinion that this case must be remanded to 
obtain a medical opinion as to whether this pre-existing 
condition was aggravated by service.  See Wisch v. Brown, 8 
Vet.App. 139, 140 (1995) (The Board may not rely on an 
examiner's silence on the issue of aggravation as evidence 
against an appellant's claim).

Further, the Board notes that pap smears were apparently 
taken of the veteran in October 1998 and February 1999, 
however, the results of these pap smears have not been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board is of the opinion that this case should also be 
remanded to obtain and associate with the claims the Pap 
smear test results.

In a November 1995 statement, the veteran expressed 
disagreement with a July 1995 rating decision that assigned a 
zero percent (noncompensable) rating for pes planus, 
following a grant of service connection for that same 
condition.  However, the information of record does not 
reflect that the veteran was furnished a statement of the 
case regarding this issue. See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19. 9, 20.201 (2000); see also Manlincon 
v. West, 12 Vet. App. 238, 240 (1999); Godfrey v. Brown, 7 
Vet. App. 398, 408-41 (1995).  Accordingly, the issue is 
remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the issue of a higher initial rating for pes 
planus. 

The remanding of this issue (i.e., entitlement to a higher 
initial rating for pes planus) must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1994).  The RO should return this 
issue to the Board only if the veteran perfects the appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should furnish the veteran and 
her representative a statement of the 
case on the issue of entitlement to a 
higher initial rating for pes planus.  In 
addition, they should be informed that 
this issue/claim will be returned to the 
Board only if the appeal of this issue is 
completed, by the filing of a timely 
substantive appeal.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
disability since service.  After securing 
the necessary release(s), the RO should 
obtain any records not already in the 
veteran's claims folder.  The RO should 
also obtain any relevant medical records 
of the veteran from any VA facility that 
are not already of record, to 
specifically include any records 
regarding December 1998 and February 1999 
VA Pap smear reports.  If any requested 
records are not available, or the search 
for such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
she so notified. The veteran is also free 
to submit any pertinent medical or other 
records in her possession, and should be 
provided the opportunity to do so. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should refer the 
veteran's claims file to a gynecology 
specialist, preferably Dr. P.F., M.D., 
who examined the veteran in February 
1999, if available.  The physician is 
asked to review the claims folder, to 
include the service medical records, and 
offer an opinion as to whether the 
veteran's pre-service polycystic ovarian 
syndrome increased in severity during 
service, and; if that condition increased 
in severity during service, whether such 
increase was due to the natural 
progression of the condition, or could be 
attributed the veteran's period of active 
duty service.  In offering this medical 
opinion, the physician should 
specifically comment on the findings 
contained in the October 1995 cytology 
report, as well as those noted in the 
service medical records.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, to 
include a further VA examination if 
warranted, the RO should again consider 
this claim of entitlement to service 
connection for a gynecological disorder 
on the basis of all pertinent medical 
evidence of record and legal authority.

If this claim remains denied, the veteran and her 
representative should be provided with an appropriate 
supplemental statement of the case and afforded the 
applicable time period for response before the claims file is 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


